Citation Nr: 0025022	
Decision Date: 09/20/00    Archive Date: 09/27/00

DOCKET NO.  98-15 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for prostatitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran had active service from June 1962 until June 1965 
and from January 1980 until November 1993.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a July 1998 
rating decision by the Columbia, South Carolina Regional 
Office (RO) which declined to reopen a previously denied 
claim of service connection for prostatitis.  In this regard, 
the Board notes that service connection for prostatitis was 
initially denied by a January 1967 rating decision.  Notice 
of the denial was sent to the veteran in March 1967, but no 
appeal ensued.  See 38 C.F.R. § 19.118 (1966).  A March 1994 
rating decision also addressed the question of service 
connection for prostatitis, and no appeal was initiated.  
38 C.F.R. §§ 20.302, 20.1103 (1993).  

A claim of service connection for tinnitus was also developed 
for appellate review.  However, this claim was granted by a 
September 1999 rating decision.  Therefore, no action by the 
Board on this issue is necessary.


REMAND

VA regulations require that a supplemental statement of the 
case be furnished to an appellant if, after a statement of 
the case or the most recent supplemental statement of the 
case is issued, additional pertinent evidence is received.  
38 C.F.R. § 19.31 (1999).  In the present case, the record 
shows that the RO most recently issued a supplemental 
statement of the case (SSOC) in March 1999.  The record 
further shows that VA treatment records dating from 1983 
through 2000 were received in August 2000, after the case was 
sent to the Board.  Several of these records relative to 
prostatitis were not available to the RO in March 1999.  As 
such evidence was submitted directly to the Board within 90 
days of notification to the veteran that his claim was being 
forwarded to the Board, and because the veteran did not waive 
RO consideration, the RO must be afforded the opportunity to 
review the evidence.  38 C.F.R. § 20.1304(c) (1999).  
Therefore, a remand is required.  Id.  

The Board also notes that, when the veteran filed his 
substantive appeal, he requested a hearing before a member of 
the Board at the RO.  A hearing was subsequently scheduled 
before a RO hearing officer, but a hearing before a member of 
the Board was not scheduled.  In order to clarify the 
veteran's desires in this regard, further action is required.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should consider the 
additional evidence submitted by the 
appellant which was received by the 
Board in August 2000.  If the benefit 
sought is not granted, the appellant and 
his representative should be provided a 
SSOC and afforded an opportunity to 
respond.  

2.  The RO should ask the veteran 
whether he still desires a hearing 
before a member of the Board sitting at 
the RO.  If so, such a hearing should be 
scheduled.  Thereafter, the case should 
be returned to the Board, if in order.

No action is required by the veteran until he receives 
further notice, but he may furnish additional evidence and 
argument while the case is in remand status.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 
109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  The purpose of this remand is to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's Adjudication Procedure Manual, M21-1, Part 
IV, directs ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Veterans Appeals.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1999).


